Per Curiam:-

The defendants in error brought this action to recover for legal services alleged to have been performed by them for the Coffeyville ■ Gas Company upon its request. The defendant as an answer filed *759its general denial. Judgment was rendered for the plaintiffs.
The petition in error does not assign as error the denying of the defendant’s motion for a new trial; therefore no questions arising upon the trial of the cause can be considered by this court. (Struthers v. Fuller, 45 Kan. 735, 26 Pac. 471; Dryden v. C. K. & N. Rly. Co., 47 Kan. 445, 28 Pac. 153; National Bank v. Jaffray, 41 Kan. 691, 19 Pac. 626; Carson v. Funk, 27 Kan. 524; Clark v. Schnur, 40 Kan. 72, 19 Pac. 327; Binns v. Adams, 54 Kan. 615, 38 Pac. 792; Cogshall v. Spurry, 47 Kan. 448, 28 Pac. 154; City of McPherson v. Manning, 43 Kan. 129, 23 Pac. 109.)
The errors assigned raise questions arising upon the trial and cannot be considered by this court.
The judgment is affirmed.